                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

                                              ) No. 3:19-mc-00022-TMB
  IN THE MATTER OF GRAND JURY
                                              )
  MATERIAL (2019R00057)
                                              )


                      ORDER GRANTING MOTION
              FOR ORDER RELEASING GRAND JURY MATERIAL

        Pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(iv), the Court orders that
the United States may disclose the Grand Jury matter identified below to law enforcement
officials in the state or state-subdivision referenced in the government’s Motion:

   GJ Subpoena Number           General Description of          MJ Number regarding
                                       Recipient                Non-Disclosure Order
 2019R00057-001                Social Media                   3:19-mj-00128-MMS

 2019R00057-002                Social Media                   3:19-mj-00129-DMS

 2019R00057-003                Internet Service Provider      3:19-mj-00163-DMS

 2019R00057-004                Internet Service Provider      3:19-mj-00164-DMS

 2019R00057-005                Internet Service Provider      3:19-mj-00247-DMS

 2019R00057-006                Internet Service Provider      [Not Applicable]


       For purposes of this Order, the “Grand Jury matter” includes grand jury subpoenas,
related correspondence, and items produced responsive to the subpoena.

Dated: August 8, 2019
                                                 /s/ Timothy M. Burgess
                                                 TIMOTHY M. BURGESS
                                                 United States District Judge
